Title: To Thomas Jefferson from Robert Pollard, 25 July 1795
From: Pollard, Robert
To: Jefferson, Thomas



Sir
Richmond July 25th: 1795

Your favor of the 24th last month covering a Draft on Mr. John Barnes of Philadelphia for twelve hundred and seventy two dollars and half, came safe to hand.
Mr. Heron has executed a Deed for the Six shares in the James River Company for Mr. Short, and I have a Deed drawn and ready to execute for the share I sold you for the Same Gentleman, which shall be executed previous to the next meeting of the Directors, and both of them presented for admission to Record.
Mr. Benjamin Harrison has offered me Six shares at the same price of those purchased from Mr. Heron. If you wish them bought, please advise me.
I am requested by Mr. Heron to inform that the Fish You write to Mr. Pleasants for are in his care, ready to be sent by the first Boat going to Milton. I am Sir Yr most Obd servt

Robert Pollard

